Citation Nr: 1635786	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1987 to November 1992, and May 1995 to November 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the San Diego RO.

On his VA Form 9, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for June 4, 2015, at the San Diego RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn.  

In June 2015, the Board remanded this case for further development.  The development requested having been completed to the extent possible, as discussed below, the case is now appropriate for appellate review.  


FINDING OF FACT

The Veteran does not have a current psychiatric disability or diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  In his July 2010 notice of disagreement (NOD), he states that he was discharged from the U.S. Army in November 1995 due to a diagnosis of a mental disorder, and that symptoms of this disorder began during active service.  Specifically, he states that he was first diagnosed with a mental disorder after he experienced marital problems during active service, and that, subsequent to service separation, one private physician has diagnosed him with PTSD, and another has diagnosed him with borderline PTSD.      

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current psychiatric disability, including PTSD.

First, while several PTSD screenings have been positive, including in July 2010 and again in July 2012, no formal diagnosis of PTSD has been made.  Further, while some treatment records reference a diagnosis of PTSD, it is made only by history.  

An important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.

For instance, in this case, a July 2012 secondary PTSD screening conducted by telephone was positive, and the Veteran expressed interest in pursuing further treatment.  However, a January 2013 primary care physician note indicates "PTSD - history of diagnosis without significant active symptoms," and further stated that the Veteran declined medication or further evaluation and treatment.  References to a history of PTSD cannot necessarily be interpreted as a diagnosis.  The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The multiple references to PTSD by history in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

Indeed, while the Veteran has reported some symptoms of PTSD, particularly nightmares, he has consistently denied further evaluation or treatment, as indicated in the January 2013 treatment note.  In fact, a June 2014 treatment note again acknowledges a history of a diagnosis of PTSD without significant active symptoms, and indicates that there were no active issues with regard to that diagnosis.  Further, a PTSD screening conducted in July 2015 was negative.  

A reference by a clinician that certain traits or symptoms of PTSD are demonstrated does not establish a diagnosis; indeed, the inclusion of such caveats or qualifiers directly implies that a full diagnosis is not believed to be supported.  In other words, there is no need to refer to PTSD traits or symptoms if the clinician believes the patient actually has PTSD.   

Moreover, while he has stated that two private physicians have diagnosed him with PTSD, he has failed to provide VA with the names of those physicians or with copies of their records.  

Next, the Board also finds that the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disability other than PTSD.  Service treatment records are entirely negative for psychiatric symptoms, treatment, or diagnoses.  Indeed, the May 1995 enlistment examination report shows that the Veteran checked "no" next to "depression or excessive worry" and "nervous trouble of any sort" on his Report of Medical History, and psychiatric evaluation was marked normal.  Then, at the time of separation in November 1995, the Veteran signed a statement saying that his medical condition had not changed since the May 1995 examination.  

His DD Form 214 for his second period of active service does indicate that he was discharged from service due to a personality disorder.  However, service connection cannot be granted on this basis as personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127.    

Following separation from service, depression screenings have been consistently negative, including in May 2000, January 2013, September 2013, June 2014, and July 2015, and no psychiatric diagnosis has been rendered.  

In July 2015, the Veteran was referred for a mental health consultation due to "mood disorder to rule out depression."  However, when he reported for the consultation, he stated he "is [not] sure where Dr. Chen got this assumption from, unless he looked at my old records.  I had an issue with the VA when they were denying my combat service."  Mental status examination was completely normal, and the Veteran denied a referral for any treatment or medication.  As noted above, no psychiatric diagnosis was rendered.  Further, as discussed above, the mere listing of a diagnosis or mention of symptoms without an accompanying evaluation does not constitute a formal diagnosis or demonstrate the presence of a disability for service connection purposes.     

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current psychiatric disability, including PTSD.  Thus, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for an acquired psychiatric disability, to include PTSD, is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his nightmares and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his nightmares and other symptoms are found to be capable of lay observation, the diagnosis of a psychiatric disability is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of a psychiatric disability do not constitute competent evidence.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed psychiatric disability and active service.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a March 2010 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.

As noted above, in June 2015, the Board remanded this case for further development, to include obtaining updated treatment records, the private treatment records referenced by the Veteran during the course of this appeal, and to schedule a VA examination.  Subsequently, updated VA treatment records were obtained and associated with the claims file.  In addition, in September 2015, a letter was sent to the Veteran asking him to identify the private physicians from whom he received treatment; however, no response has been received.  The Board notes that in January 2012, the Veteran informed VA via telephone that he would send the private treatment records to VA, but never did so.  Finally, a VA examination was scheduled in December 2015, but the Veteran failed to report for the examination and has not provided any reason for his failure to appear.  Under these circumstances, the Veteran's claim must be decided based on the evidence of record. See 38 C.F.R. § 3.655(b) (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim stall be rated based on the evidence of record).

Finally, the Board notes that it also referenced a note purportedly from the Veteran indicating that he had attended VA PTSD group therapy in St. Louis, and directed that the RO obtain those records.  However, this note, dated in January 2008, is actually associated with another veteran, and has been moved to the correct claims file.    

The Board finds that there has been substantial compliance with its June 2015 remand directives.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, the Veteran's failure to provide the names of his physicians and to report for the VA examination has denied VA evidence which may help substantiate his claim.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


